 



EXHIBIT 10.1
DRAFT — SUBJECT TO APPROVAL OF THE COMPENSATION COMMITTEE
January 16, 2008
PERSONAL AND CONFIDENTIAL
Ms. Ana Dutra
425 Sunset Ridge
Northfield, IL 60093
Dear Ana:
We are delighted to extend to you this offer of employment with Korn/Ferry
International as Executive Vice President and Chief Executive Officer of
Leadership Development Solutions (LDS) effective February 15, 2008 or such other
date as may be mutually agreed upon. Verbal and written acceptance of this offer
of employment must be received within one week from the date of this letter or
the offer becomes void. The purpose of this letter is to confirm the terms of
this employment offer including, compensation, employee benefits, and
professional requirements.
Base Salary
Your entry compensation program will be comprised of a monthly base salary of
$37,500.00 payable in semi-monthly increments.
Annual Incentive Award
You will be eligible for a target annual incentive award (cash and LTIP) of
$650,000. This award will be based on an appraisal of your achievements in
meeting MBOs, which will be established and agreed upon by you and Korn/Ferry
within sixty (60) days of your date and each year thereafter.
FY08 Stipend
For FY08 (Date of hire through April 30, 2008), Korn/Ferry will pay you $70,000
cash stipend secured by a promissory note which will be forgiven on the third
anniversary of your hire date. This stipend will be prorated based on your
actual start date.

 

 



--------------------------------------------------------------------------------



 



FY09 Guaranteed Bonus Award
For FY 2009 (May 1, 2008 through April 30, 2009), your minimum guaranteed cash
bonus award will be $350,000. $232,500 of this bonus award will be advanced in
semi-monthly increments in addition to your base salary.
Long-Term Incentive Plan
Management will recommend to the Compensation Committee that you be awarded
$750,000 of restricted shares. This award will be issued effective on the later
of your date of hire or the date it is approved by the Committee and will vest
in four installments on the 1st, 2nd, 3rd, and 4th anniversary of the effective
date of the grant.
Make whole provisions
In recognition of the equity you will forfeit from your current employer,
Korn/Ferry will give you an equity award of $750,000 of restricted shares. This
award will be issued effective on the later of your date of hire or the date it
is approved by the Committee and will “cliff” vest 100% on the third anniversary
of the effective date of the grant.
Employee Benefits
The following paragraphs describe Korn/Ferry’s employee benefit programs as
currently constituted. Please be aware that these programs are subject to
change. If they are modified in the future, you will continue to be eligible for
such benefits as are provided to other Executive Vice Presidents of the firm.
As an Executive Vice President, you will be entitled to ten holidays per year,
twenty days vacation, and fifteen days sick leave. You will also be enrolled in
the firm’s group insurance program which includes life, accidental death and
dismemberment, and health benefits.
Life insurance coverage will be three times your base salary up to a maximum of
$1,500,000. You may also enroll for supplemental employee-paid life insurance
coverage. If you elect this coverage, you will pay the premium cost through
payroll deduction. Your eligibility will take effect 30 days after your first
day of employment and your completion of the enrollment forms.

 

2



--------------------------------------------------------------------------------



 




You may also participate in the firm’s health benefits plan, which includes
medical, dental, and vision care coverage. Based on the plan you select, your
monthly contribution for health benefits coverage will range from $50 — $180 for
the Preferred Provider Plan (PPO) or $30 — $120 for the Health Maintenance
Organization Plan (HMO) depending on the number of family members covered. Your
payments will be made through payroll deductions and may be done on a pre-tax
basis if you choose to participate in the Flexible Spending Plan described
below. Your eligibility for health benefits will take effect 30 days after your
first day of employment and your completion of the enrollment forms.
You will also have the opportunity to enroll in Korn/Ferry’s Flexible Benefit
Account Plan. This is a Section 125 plan by which you may: (1) defer a portion
of your income on a pre-tax basis, (2) pay your contribution for dependent
health coverage, (3) be reimbursed for certain health expenses not covered by
insurance, and (4) be reimbursed for dependent (child or elder) care expenses.
You are eligible to enroll in this plan after you have completed 30 days of
employment and have enrolled in the group health plan. If you do not enroll at
that time, you must wait until the annual enrollment in December.
After you have completed 30 days of employment, the firm will provide you with
short-term disability coverage. This coverage will protect you against loss of
income if you are unable to work because you are disabled due to a non-work
related illness or injury. If you become disabled, this benefit provides
70 percent of your basic weekly salary to a maximum of $1,500 per week for up to
12 weeks. You would be eligible to receive benefits under this program after you
have been disabled for seven calendar days.
In addition, you may enroll in the firm’s group long-term disability insurance
program which provides disability benefits of 60 percent of your monthly base
salary to a maximum of $10,000 per month. The monthly premiums for this benefit
are based on your salary. If you elect this benefit, the firm will pay
75 percent of the premium and you will pay the remaining 25 percent through
payroll deduction. Your eligibility for enrollment for long-term disability
benefits will take effect 30 days after your first day of employment.
As an Executive Vice President, the firm will also provide you $500,000 in
travel accident insurance. You may also enroll in the firm’s family travel
accident insurance program which extends your coverage to 24 hours, whether
traveling for business or pleasure, and provides 24-hour coverage to your
dependents for travel accidents. If you elect this benefit, you will pay the
premium cost through a payroll deduction.

 

3



--------------------------------------------------------------------------------



 



You may participate in the Korn/Ferry International Employee Tax Deferred
Savings Plan which is a qualified 401(k) plan. Tax-deferred employee
contributions can begin on the fiscal quarterly enrollment period following six
months of employment. You will become eligible for employer contributions on the
fiscal quarterly enrollment date after you have been employed for one year.
You may also participate in the Korn/Ferry International Employee Stock Purchase
Plan. This plan allows you to purchase Korn/Ferry stock at a discount to fair
market value. Through payroll deductions, you may purchase the stock at price
equal to 85% of the fair market at the end of the offering period. Employee
contributions can begin on the first plan enrollment period following six months
of employment. If you do not enroll at that time, you may enroll during any
following enrollment period.
Your benefits package with enrollment forms and plan descriptions are enclosed
in this envelope. Coverage in Korn/Ferry’s employee benefits programs is
dependent upon your timely completion and our receipt of all forms and materials
required for enrollment.
Executive Benefits
The following paragraphs describe Korn/Ferry’s executive benefit programs as
currently constituted. Please be aware that these programs are subject to
change. If they are modified in the future, you will continue to be eligible for
such benefits as are provided to other Executive Vice Presidents of the firm.
On the date you become eligible for the health benefits plan, you will
automatically be enrolled in the Executive Medical Plan. This plan provides you
with additional benefit payments, above those paid under the standard group
health insurance, as well as reimbursement for certain medical services not
covered under the group health insurance. Your coverage under this plan will be
a maximum of $2,500 per year. Further information about this program will be
provided with your benefits package.
You will be eligible to participate in the ECAP plan. This is a non-qualified
deferred compensation plan which allows participants to make pre-tax deferrals
of up to 90% of salary and 100% of bonus. Deferrals you make are immediately
100% vested and you have a choice of investment options. The firm may also make
contributions, and these contributions would vest over a three-year period. Full
details will be provided to you during the next deferral election period. To the
extent permissible under such plan, you may be able to make contributions to the
plan within the first six (6) months of your employment.

 

4



--------------------------------------------------------------------------------



 




After completing one year of employment, you may also participate in the College
Tuition Program. This partner benefit provides $2,000 per year up to a maximum
of $8,000 for each dependent child enrolled full-time as an undergraduate in an
accredited college or university.
As an Executive Vice President, you will also receive $450 per month as an
automobile allowance.
Professional Requirements
As part of your employment by Korn/Ferry, we also ask that you provide a
detailed description of your job history and educational background. A form for
this purpose is enclosed. The information you provide concerning past employment
and educational history will be verified by the firm. Your employment is
contingent on the accuracy of the information you provide.
Pursuant to the Immigration and Nationality Act, our firm is required to verify
the identity and employment eligibility of all new hires. In order to comply
with this legal obligation, we must complete an Employment Eligibility
Verification Form I-9 within three days of hire. We have enclosed a Form I-9 for
your review. Please note that you will need to provide either (i) one document
from “List A” or (ii) one document from “List B” and one document from “List C”
of the form (see page two of the enclosed I-9 Form). If you anticipate having
difficulty completing the Form I-9 or producing the required documents, please
contact me.
Further, all Korn/Ferry employees are required to review and acknowledge the
firm’s Code of Business Conduct, Code of Business Conduct and Ethics,
Non-Harassment and Non-Discrimination Policy, Information Technology Security
Policies and Procedures, Policy Statement Regarding Insider Trading, Media
Contacts, and Securities Analysts, Policy Statement Prohibiting Payments to
Foreign Government Agencies and Officials, Political Parties, Leaders and
Candidates, and False Entries in Books and Records, and the Agreement To Protect
Confidential Information which govern all aspects of our professional practice.
Copies of the Codes, Policies and Agreement are enclosed. Your employment is
contingent on your abiding by the provisions of these documents. Please review
them carefully and return the signed acknowledgment forms with your acceptance
of this offer. Please keep the Codes and Policies as well as a copy of the
Agreement To Protect Confidential Information for your personal files.

 

5



--------------------------------------------------------------------------------



 



Business Information and Non-Competition
Please review the following clause with care. In accepting this offer of
employment with Korn/Ferry, you are making a personal commitment to adhere to
the provisions set forth below.
In consideration of your employment by Korn/Ferry International, you agree that
during the term of your employment, except as necessary to carry on the business
of the Corporation, and after the expiration of your employment, you shall not,
directly or indirectly, use or disclose to any person, firm, or corporation, any
candidate list, personal histories or resumes, employment information, business
information, customer lists, business secrets or any other information not
generally known in the industry concerning business or policies of the firm,
including, but not limited to the firm’s list of clients or placement
candidates.
You further agree that during the term of your employment, and for the two year
period immediately subsequent to the expiration of your employment, you will not
directly or indirectly (as owner, principal, agent, partner, officer, employee,
independent contractor, consultant, stockholder or otherwise) (1) solicit any
executive search assignment from any existing client of the firm or its
subsidiaries or affiliates or any person who has been a client of the firm or
its subsidiaries or affiliates during the preceding two years, (2) solicit for
employment or otherwise attempt to engage the services of any employee of the
firm or its subsidiaries or affiliates. The term “client” as used in this clause
shall mean only clients as to which you, at any time during the three years
preceding termination of employment, contacted or engaged in activities on
behalf of the firm.
Acceptance of Employment
You understand that your employment with Korn/Ferry International is an
employment “at will” and this arrangement may be altered only in writing by the
Vice President of Human Resources of Korn/Ferry International.
Upon your acceptance of this offer of employment, please acknowledge your
agreement with the terms set forth in this letter by signing in the designated
space below. A copy of this letter is enclosed for your records.
Please also complete and sign the enclosed documents and return them to me with
your signed letter:

  •   Employment and Education History Form     •   Code of Business Conduct:
Acknowledgment Form     •   Code of Business Conduct and Ethics: Acknowledgment
Form     •   Non-Harassment/Non-Discrimination Policy: Acknowledgment Form     •
  Policy Statement Prohibiting ...: Acknowledgment Form

 

6



--------------------------------------------------------------------------------



 



  •   Insider Trading Policy: Acknowledgment Form     •   Agreement To Protect
Confidential Information     •   Personnel Information Form: (Section A)     •  
I-9 Form     •   W-4 Form     •   Employee Authorization for Automatic Deposits
Form     •   Business Travel and Expense Reporting: Acknowledgment Form

I look forward to your joining us and to your success with Korn/Ferry
International. If you have any questions, please don’t hesitate to call me.
Sincerely,
/s/ Gary D. Burnison
Chief Executive Officer
ACCEPTED:

     
/s/ Ana Dutra
   
 
   
Ana Dutra
  Date

 

7